Whitfield, O. J.,
delivered the opinion of the court.
'None of the objections to the validity of the bonds are well taken. They are perfectly valid. The proceedings of the mayor and board of aldermen show the utmost care, and are characterized by the most scrupulous observance of the law. The only thing we deem it worth while to say is that whenever the proposed bonds “exceed in amount seven per centum of the assessed value of the taxable property of the municipality” there must be an election. That was expressly decided in Town of Clarksdale v. Broaddus, 77 Miss., at page 672 (28 So., 955), last sentence of the opinion. But there was an election here, duly held. The “official ballots” provided for in § 3032 of code of 1892 are to be used in voting for municipal officers. They are not necessary in elections of this kind. There is nothing else worthy of remark by us. The reporter will set out all the objections, for the guidance of municipal authorities.

Affirmed.